Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record teaches or suggests a blow molding mold for forming a resin container by blow-molding a preform, the blow molding mold comprising: a neck mold including a plurality of neck split molds and configured to grip an outer peripheral surface of a neck portion of the preform; a blow cavity mold including a plurality of blow split molds and configured to form an outer peripheral surface of a body portion of the resin container; and a blow core mold unit configured to close an opening of the neck portion of the preform and having a first supply flow path for supplying a high-pressure fluid into the preform, wherein the blow core mold unit includes a first core member including a main body having an outer diameter smaller than an inner diameter of the neck portion of the preform and a loosely fitted portion provided at a tip end portion of the main body and configured to be loosely fitted to the neck portion of the preform, a second core member provided on an outer peripheral portion of the main body and in contact with the neck mold, and a third core member having a ring shape, provided in a space portion formed between an outer peripheral surface of the main body and an inner peripheral surface of the second core member so as to be slidable with respect to an outer peripheral surface of the first core member and the inner peripheral surface of the second core member, and configured to contact with a top surface of the neck portion of the preform, and wherein the blow core mold unit has a second supply flow path for supplying the high-pressure fluid into the space portion.
The closest prior art (Duclos et al 2015/0151468 A1) discloses a three part nozzle for contacting a mouth (18) of a parison (14), but the parison sits on the top of the mold by way of the support flange of the parison.  The reference fails to disclose a neck mold which is in contact with the second core member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129.  The examiner can normally be reached on Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        9/27/2021